IN THE SUPREME COURT OF THE STATE OF NEVADA


                        KRISTIAN REGINALD CRAIGE,                               No. 84164
                        Petitioner,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,                                 FILED
                        IN AND FOR THE COUNTY OF
                        CLARK; AND THE HONORABLE ERIC                                 MAR 4 2tr22
                        JOHNSON, DISTRICT JUDGE,                                   EUZABETH A. BROWN
                                                                                 CLETF4UPREME COURT
                        Respondents,
                                                                                 BY    DE
                                                                                        . PUT
                                                                                            t=rea-
                          and
                        THE STATE OF NEVADA,
                        Real Party in Interest.

                                              ORDER DENYING PETITION

                                    This pro se original petition for a writ of mandamus challenges
                        various pretrial rulings by the district court in a criminal proceeding.
                                    This court has original jurisdiction to issue writs of mandamus,
                        and the issuance of such extraordinary relief is solely within this court's
                        discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                        Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioners
                        bear the burden to show that extraordinary relief is warranted, and such
                        relief is proper only when there is no plain, speedy, and adequate remedy
                        at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                        P.3d 840, 841, 844 (2004). An appeal is generally an adequate remedy
                        precluding writ relief. Id. at 224, 88 P.3d at 841. Even when an appeal is
                        not immediately available because the challenged order is interlocutory in
                        nature, the fact that the order may ultimately be challenged on appeal from
                        a final judgment generally precludes writ relief. Id. at 225, 88 P.3d at 841.


SUPREME COURT
      OF
    NEVADA

(0) I 947 A   4$41bia
                                 Having considered the petition, we are not persuaded that our
                     extraordinary intervention is warranted because petitioner has not
                     demonstrated that a direct appeal from a judgment of conviction would not
                     be a plain, speedy, and adequate remedy. In addition, petitioner failed to
                     provide copies of the district court orders he is challenging and the other
                     materials that may be essential to understanding the matters set forth in
                     the petition. See NRAP 21(a)(4); see also Rust v. Clark Cty. Sch. Dist., 103
                     Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (explaining that a written order
                     is essential to this court's review). Accordingly, we
                                 ORDER the petition DENIED.




                                              PaNaguirre


                                                                      deitiC44-P
                     Hardesty                                   Stiglich




                     cc:   Hon. Eric Johnson, District Judge
                           Kristian Reginald Craige
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


( 0) I947A    44D0
                                                           2